DETAILED ACTION
	Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the specification has overcome the objection to the abstract. The objection to the abstract has been withdrawn.

Response to Arguments
Applicant's arguments starting in the fourth paragraph of page 11 of the reply filed 05/06/2022 regarding the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that “the claimed invention is directed to routing and navigation systems and, in particular, relates to identifying a road object for routing and navigation applications” in paragraph six of page 11, that “the elements recited in the present independent claims provide for a practical application of identifying a road object for routing and navigation applications” in paragraph four of page 12, and that “as presently claimed, the methodology provides for an improved specific way of identifying road objects for routing and navigation applications” in paragraph one of page 15. The examiner disagrees. Although the independent claims recite an element of identifying a road object, a routing or navigation application utilizing information of the identified road object is not recited in claims 1-20, and therefore the claimed subject matter is not integrated into a practical application.
Additionally, it is the examiner’s opinion that the newly amended limitation of receiving a road object observation “over a communication network” does not integrate the judicial exception into practical application or amount to significantly more than the judicial exception. For example, the “communication network” merely enables receiving a road object observation, amounting to mere data gathering which is understood to be a form of insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures |, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.
Therefore, the rejections of claims 1-20 under 35 U.S.C. 101 are maintained. See the rejections of claims 1-20 under 35 U.S.C. 101 as set forth below.

Applicant’s arguments, see paragraphs two and three of page 17 of the reply filed 05/06/2022, with respect to the rejections of claims 1, 6, 8-9, 14, 16-17, and 19 under 35 U.S.C. 102(a)(1) and (a)(2) have been fully considered and are persuasive.  The rejections of claims 1, 6, 8-9, 14, 16-17, and 19 under 35 U.S.C. 102(a)(1) and (a)(2) have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-8 recite a system, claims 9-16 recite a method, and claims 17-20 recite a computer program product. Thus, each claim falls under a statutory category.
Step 2a) Prong One: The claims recite a judicial exception. The claims recite various determinations of road object observations to identify if the road object is associated with a first link of road. The claims, as drafted are directed to a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims are directed to a mental process, or concept performed in the human mind (including an observation, evaluation, judgment, opinion).
	Step 2a) Prong Two: The judicial exception is not integrated into a practical application because the additional elements, such as a system, memory, processor, computer program product, or computer readable medium are recited at a high level of generality (i.e., are embodied by a generic computer or processor and memory to perform the limitations). Additionally, the “communication network” merely enables receiving a road object observation, amounting to mere data gathering which is understood to be a form of insignificant extra-solution activity. Similarly, the limitation to “update a map database, based on the identified road object” in claim 8 also only amounts to a form of insignificant extra-solution activity. Other than reciting additional elements which are directed to generic computer components at a high level of generality, and limitations directed to forms of insignificant extra-solution activity, nothing in the claims preclude the limitations from being performed in the mind.
	Step 2b: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are directed to generic computer components at a high level of generality, and amount to no more than mere instructions to apply the exception using generic computer components. Additionally, the limitation of receiving, over a communication network, a road object observation is not considered to be more than what is well-understood, routine, and conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures |, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Similarly, regarding the limitation to “update a map database, based on the identified road object” in claim 8, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicates that storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Therefore, the claimed elements do not amount to significantly more than the abstract idea.
	Mere instructions to apply an exception using generic computer components, and adding insignificant extra-solution activity to the judicial exception, cannot provide an inventive concept. Claims 1-20 are not patent eligible.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665